Title: To John Adams from John Coffin Jones, 1 August 1799
From: Jones, John Coffin
To: Adams, John



Sir
Boston Aug. 1st. 1799

Some very respectable friends of Docr Benjamin Mason, at Newport, having been informed, an Hospital is to be immediately established, in that Town, or the vicinity, for the Sick of the Army & Navy of the United States—at their instance, as well as from personal esteem & attachment, I solicit permission to recommend that Gentleman, to your Excellency, as a Character well qualified for the Office of Physician General of that institution—He is about 38 years of Age, was graduated at the University of Cambridge, after which, passing the usual period, as a medical Pupil to the late Docr Joseph Gardner of Boston, and having pursued a regular process of studies & experiments, under the best Masters in the Hospitals, of London, he returned to Rhode Island & established himself in his Profession at Newport, where he has since practiced extensively, during Eleven years, with the reputation of great medical talents & literary acquirements, accompanied with integrity, benevolence & urbanity—From a sense of his merit, the Corporation of the University of Cambridge (altho’ scrupulous of confering honorary degrees) lately honored him with a vote for a Degree of Doctor of Physic, which would have been confirmed by the Board of Overseers, previous to the late Commencement, had the time prescribed, admitted of it—agreeably to the enclosed Certificate—Docr Mason is a nephew of the late worthy Jonathan Mason Esqr of Boston. His deceased Parents were inhabitants of Newport, very respectable for property & probity—His wife is sister of CG Champlin Esqr, representative of the State of Rhode Island, in Congress, and in fine, he & his family connections have been uniformly distinguished for their zealous adherence to, & support of Government, from these considerations, I am confident Docr Mason would discharge the important duties of the Office, in the most satisfactory manner, should it comport with the arrangements of your Excellency, whence from with the appointment—
Persuaded your Excellency’s candor will ascribe to just motives the presumption of this address it is respectfully submitted by, your Excellency’s, / most obedient and very humble Servant
John C Jones